Citation Nr: 0013832	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-43 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for chronic obstructive 
pulmonary disease.

Entitlement to service connection for a disability of the 
lumbosacral spine, to include degenerative arthritis.

Entitlement to an increased rating for pleurisy, currently 
evaluated as 10 percent disabling.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left flank, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from September 1943 to May 1946, and in the United States 
Army from January 1949 to May 1952.  He is the recipient of a 
Purple Heart.

The veteran has appealed determinations by the regional 
office denying his claim for service connection for chronic 
obstructive pulmonary disease and for a disability of the 
lumbosacral spine, and for increased ratings for his two 
service-connected disabilities.  He testified at a hearing at 
the regional office in July 1996, and before the Board in 
July 1999.  


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for a disposition of the claim for service 
connection for a disability of the lumbosacral spine and for 
an increased rating for the residuals of a shell fragment 
wound to the left flank.

2.  The veteran received a penetrating shrapnel wound in the 
left side of his back on July 28, 1950.  There was no bone, 
artery or nerve involvement, and he returned to duty after 
two and one-half weeks. 

3.  After service, he was granted service connection for 
residuals of a shell fragment wound of the left flank.

4.  A disability of the lumbosacral spine, including 
degenerative arthritis, was not present during either of the 
veteran's periods of service, was first manifested many years 
after the veteran's second period of service, and has not 
been medically recognized as being related to the shell 
fragment wound of the left flank.

5.  Recent medical reports have shown no orthopedic or 
neurological deficits associated with the residuals of the 
shell fragment wound of the left flank, aside from a scar 
that is not tender, painful, ulcerated, or poorly nourished.

6.  In evaluating the claim for an increased rating for 
residuals of the shell fragment wound to the left flank, the 
amended criteria for a rating relating to residuals of 
gunshot wounds and shell fragment wounds affecting muscle 
groups, effective July 3, 1997, is neither more nor less 
favorable to the veteran than the old criteria under the 
circumstances in this case. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for disability of 
the lumbosacral spine, including degenerative arthritis.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 
1991); 38 C.F.R. §§  3.303, 3.304, 3.307, 3.309, 3.310 
(1999).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a shell fragment wound to the left flank have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.1, 4.2, 4.7, 4.40-4.42, 4.44-4.56, 4.59, 
Part 4, Diagnostic Codes 5320, 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal, the veteran maintains that he has had back pain 
since service.  He contends that the disability in the 
lumbosacral spine is directly related to the shell fragment 
wound in the left flank.  He further contends that the pain 
in the left flank has been continuous, and that he should 
receive a higher evaluation for the residuals of the shell 
fragment wound of the left flank.

I.  Background

Other than a separation examination, the service medical 
records for the veteran's first period of service are 
missing.  The report of examination for separation from 
service in May 1946 shows no complaints, findings or 
diagnoses indicative of a disability of the lumbosacral 
spine.  On examination for enlistment in January 1949, the 
musculoskeletal system was reported as essentially normal.

On July 28, 1950, the veteran received a penetrating shrapnel 
wound of the left side of the back.  He was transferred to an 
Army hospital in Tokyo in early August 1950.  Examination 
revealed a small penetrating wound of the left flank which 
was healing.  There was no reported bone, artery or nerve 
involvement.  No surgery was indicated.  The wound healed, 
and he was returned to duty on August 14, 1950, with the 
diagnosis of wound, missile, penetrating, left flank, without 
artery or nerve involvement.  Thereafter, the service medical 
records are negative for any complaints, findings or 
diagnoses relating to residuals of this wound.  On 
examination for separation from service in May 1952, the 
spine and lower extremities were reported normal. 

On a VA examination in May 1956, the veteran reported that he 
had had no medical treatment since discharge from service.  
He stated that the wound on the left side of the flank hurt 
when he would bend or go up and down stairs.  He also stated 
that he had momentary pain in the left flank on strenuous 
exertion or heavy lifting.  Physical examination showed a 
flat round scar, one half inch in diameter, on the left flank 
below the posterior costal border.  The scar was nontender 
and nonadherent.  A chest X-ray showed an irregular metallic 
fragment lying in the soft tissue around the dome of the left 
diaphragm at the level of the ninth rib in the midaxillary 
line.  The diagnosis was shrapnel wound scar, left flank, 
slightly symptomatic.

In a rating in August 1956, the veteran was granted service 
connection for residuals of a shell fragment wound of the 
left flank, evaluated as zero percent disabling, and for 
residuals of pleurisy, evaluated as zero percent disabling.  
The veteran appealed the rating determination for the 
residuals of the shell fragment wound of the left flank.  

In November 1956, the Board of Veterans' Appeals (Board) 
determined that the veteran was entitled to a 10 percent 
rating for residuals of a shell fragment wound of the left 
flank, with retained metal fragment.  A rating of November 
1956 assigned a 10 percent rating for residuals of a shell 
fragment wound of the left flank, effective from May 10, 
1956, the date of his original claim.  

VA outpatient treatment reports in 1957 and 1964 failed to 
show any complaints, findings or diagnoses relating to 
disability of the lumbosacral spine, including degenerative 
arthritis.  

On a VA examination in July 1964, the veteran reported that 
he had very little trouble with the residuals of the shell 
fragment wound of the left flank, except that he did have 
pain in the left flank on extensive bending.  There were no 
findings or diagnoses relating to a disability of the 
lumbosacral spine.

Beginning in 1969, VA outpatient treatment reports show 
complaints of pain in the back and various joints.  A VA 
examination in 1977 showed complaints of pain in the back, 
but no tenderness or limited motion in the lumbar area.  An 
X-ray of the lumbosacral spine was reported essentially 
normal, aside from a metallic fragment under the left 
hemidiaphragm.

A claim for service connection for additional disability and 
for increased ratings was received from the veteran in 
September 1994.  VA outpatient treatment reports for the 
early 1990's show complaints of chronic back pain, with 
X-rays of the lumbosacral spine showing degenerative changes.

At a hearing at the regional office in July 1996, the veteran 
testified that he had had pain in the chest and back since 
his second period of service.  He also stated that he injured 
his back on the job in 1986, that he could no longer work 
after such injury, and that he received workmen's 
compensation and Social Security disability benefits because 
of the injury to his back.

On a VA examination in October 1996, the veteran complained 
that he had back pain since the time of his initial injury in 
1950.  He had daily pain in the back, increased with walking 
and lying down, and that such pain occasionally radiated into 
the left hip.  On physical examination, there was a 2-
centimeter scar on the left flank which was well healed.  
There was some loss of subcutaneous tissue, but no palpable 
tenderness on examination.  Range of motion of the 
lumbosacral area was essentially normal, and there was no 
muscle spasm.  Neurological examination was essentially 
normal also.  X-rays of the lumbosacral spine revealed disc 
space narrowing in the lower lumbar areas.  The diagnoses 
included scar, secondary to shrapnel injury in 1950, and 
lumbosacral back pain with evidence of mild degenerative 
changes.  The examiner expressed the opinion that the 
previous injury in 1950 played some part in the veteran's 
chronic back pain, although it was not likely that the 
degenerative disease of the lumbosacral spine was related to 
this injury.  The examiner stated that the degenerative 
disease of the lumbosacral spine could possibly exacerbate 
the previous injury.

On a VA examination in April 1998, the veteran's medical 
history was reviewed.  The veteran complained of hip and back 
pain over the past 10 years.  He attributed the pain to his 
wounds in service.  On physical examination, he had a two-
centimeter scar directly over the posterior axillary line, 
bilateral to the paraspinal muscles and the spine itself.  
There were some limitation of motion of the lumbar spine, and 
no muscle spasm.  The diagnoses included osteoarthritis of 
the right and left hip, and shrapnel wound of the left side.  
Based on a review of the medical records, the examiner stated 
that the wound in service did not involve the spine or any of 
the paraspinal muscles.  Based on the records and the current 
examination, the examiner concluded that it was more likely 
than not that the back and hip pain were related to 
osteoarthritis and not to the shell fragment wound in the 
left flank that occurred in service.  

On a VA examination in October 1998, the veteran's history 
was again reviewed.  It was indicated that the veteran began 
having low back pain in 1965 and 1966.  He also complained of 
some pain in the left flank which increased with standing.

On physical examination, there was no tenderness associated 
with palpation of the left flank scar.  There was no 
neurological deficit associated with the scar.  The examiner 
expressed the opinion that there was no objective evidence 
linking his back disability to the shrapnel wound.

At a hearing before the Board in July 1999, the veteran 
reported that he had injured his back in service.  He also 
indicated that it was possible that his current residuals of 
the shell fragment wound were aggravating his back condition.

II.  Analysis

Service Connection for a Back Disability.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Also, the United States Court of Appeals for Veterans Claims 
(the Court) has determined that service connection is in 
order when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of his service-
connected condition.  The Court indicated that a veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, supra.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of the claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The 
quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 
5 Vet. App. 91-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease, or of a service-
connected disability, and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the service medical records are completely 
negative for any complaints, findings, or diagnoses 
indicative of a chronic back disability.  The first 
manifestations of a chronic back disability occurred many 
years after the veteran's second period of service.  The 
veteran contends, in essence, that the current back 
disability is related to the shell fragment wound that he 
received in service.  He points to the fact that he has had 
back pain since service.   However, the service medical 
records after the veteran returned to duty after being 
treated for his wound in the summer of 1950 failed to show 
any complaints, findings or diagnoses indicative of chronic 
back pain or a chronic back disability.  In addition, while 
the veteran did complain of pain in the left flank on 
exertion and heavy lifting after service, he did not 
specifically complain of back pain until many years after 
service. 

Where the determinative issue involves medical causation, 
competent medical evidence to that effect is required.  
Grottveit v. Brown, supra.  The present medical evidence of 
record does not provide any medical opinion or medical 
evidence to establish a causative connection between the 
veteran's current disability of the lumbosacral spine, 
including arthritis, and the veteran's shell fragment wound 
that occurred in service.  VA physicians have specifically 
stated that there is no etiological relationship between the 
current back disability, including degenerative disease of 
the lumbosacral spine, and the shrapnel wound.  In addition, 
there is no medical evidence or medical opinion indicating 
that the veteran's shell fragment wound is aggravating the 
nonservice-connected disability of the lumbosacral spine.  In 
fact, the examiner who addressed the issue stated just the 
reverse, that the non-service connected back disability could 
be adversely affecting the wound residuals.  See Allen v. 
Brown, supra.  As a result, the Board finds that the veteran 
has not provided the necessary evidentiary requirements to 
establish a well-grounded claim for service connection for 
disability of the lumbosacral spine, including arthritis.

Increased Rating for Shell Fragment Wound.

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107 because it is a new claim and 
not a reopened claim.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
present issue has been obtained.  In this regard, the 
veteran's medical history, current clinical manifestations, 
pain, and functional loss have been reviewed in the context 
of all applicable regulations. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Under Diagnostic Codes 7803, and 7804, a 10 percent 
evaluation will be assigned where a scar is superficial, 
poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.

Under Diagnostic Code 5320, disability of spinal muscles, 
Muscle Group XX, a 20 percent evaluation will be assigned 
where the disability is moderately severe.  A 10 percent 
evaluation will be assigned where the disability is moderate.  
A 0 percent rating will be assigned where the disability is 
slight.  See also 38 C.F.R. §§ 4.50-4.56. 

Initially, it should be noted that the veteran was wounded in 
the left flank in service by a shell fragment, and that the 
effect of this missile wound has been considered in reviewing 
the veteran's history for any muscle damage or weakness.  In 
considering the criteria for effects of missile injuries, it 
is noted that the VA's Schedule for Rating Disabilities was 
amended with regard to muscle injuries effective July 3, 
1997.  Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), the veteran will be afforded review under the old 
criteria, or the new criteria, whichever is to the advantage 
of the veteran.  In this regard, in evaluating this case, the 
amended criteria are neither more nor less favorable to the 
veteran than the old criteria.  Therefore, the Board will 
review this case under both the old criteria from the date of 
claim for an increased rating, and under the new criteria 
from the effective date of such new criteria, carefully 
considering all the evidence of record.  It is also noted 
that a veteran can be assigned separate ratings for 
orthopedic injuries and scars if there are differing and not 
overlapping symptoms and manifestations. See Estaban v. 
Brown, 6 Vet.App.259 (1994).

Specifically, the service medical records reveal that the 
veteran received a shell fragment wound of the left flank, 
with brief treatment and no surgery.  He then returned to 
duty, with no further complaints.  There was healing with 
good functional results.  The veteran did complain of 
momentary pain in the left flank on heavy exertion or heavy 
lifting shortly after service, but the VA examination in May 
1956 did not show a tender scar.  The veteran was granted a 
10 percent rating for residuals of a shell fragment wound of 
the left flank, with retained metal fragment.  Subsequently, 
various VA examinations from 1956 through 1977 showed no 
essential objective evidence of disability in the lumbosacral 
area.  The VA examination in 1977 showed no tenderness or 
limitation of motion in the lumbar area.  

Recent VA examinations have also failed to show any 
orthopedic or neurological deficit associated with the 
residuals of the shell fragment wound of the left flank.  
Such examinations have not demonstrated any loss of motion, 
fatigue, or pain on movement around or associated with the 
area of the shell fragment wound.  In 1998, a VA examiner 
stated that, based on a review of the medical records, the 
wound in service did not involve the spine or any of the 
paraspinal muscles.  The Board concludes that, from the 
evidence and the veteran's history, any muscle damage to the 
left flank area did not involve more than slight damage to 
that area.  In essence, the criteria for a rating in excess 
of 10 percent for any muscle injury to the left flank have 
not been met. See 38 C.F.R. § 4.56 and Diagnostic Code 5320.  
This analysis is based on both the old and new criteria for 
muscle injuries.  Under the diagnostic code for scars, a 
10 percent evaluation will be assigned where the scar is 
superficial, poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  In this case, 
several recent examinations have not shown that the scar of 
the left flank is poorly nourished, with repeated ulceration, 
or tender and painful on objective demonstration.  There is 
still a retained fragment.  A scar can also be rated on 
limitation of function of the part affected, but recent VA 
examinations have indicated that there is no neurological or 
orthopedic disability associated with the residuals of the 
shell fragment wound of the left flank.  Thus, the evidence 
of record fails to demonstrate that the veteran meets the 
criteria for a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left flank, when all 
manifestations of the damage or the scar are considered.


ORDER

Entitlement to service connection for disability of the 
lumbosacral spine, including arthritis, is not established.  
Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the left flank is not 
established.  To this extent, the benefits sought on appeal 
are denied.


REMAND

The veteran is seeking service connection for chronic 
obstructive pulmonary disease.  Initially, he claimed that 
the chronic obstructive pulmonary disease was proximately due 
to or the result of his service-connected disabilities.  

However, at the hearing before the Board in July 1999, the 
veteran raised several new claims for service connection for 
chronic obstructive pulmonary disease, and presented 
testimony with regard to those claims.  Specifically, the 
veteran, for the first time, claimed there was medical 
evidence that his chronic obstructive pulmonary disease was 
related to his long history of smoking and nicotine 
addiction, and he testified that his smoking habit increased 
in severity during service.  Additionally, the veteran 
testified that he was in the Navy during World War II, and 
that he was exposed to asbestos and to mustard gas testing 
while he was in service.  Thus, the veteran's testimony 
raised alternate and additional claims relating to the 
question of entitlement to service connection for chronic 
obstructive pulmonary disease, which are intertwined with the 
issue on appeal.  

Therefore, the Board believes that the basic issue of service 
connection for chronic obstructive pulmonary disease must be 
remanded to the regional office for consideration of these 
claims.  The claims based on cigarette smoking, nicotine 
addiction, asbestos exposure, and mustard gas exposure are 
inextricably intertwined with the appealed claim for service 
connection for chronic obstructive pulmonary disease due to 
service connected disabilities.  In fairness, those claims 
must be initially considered by the regional office before 
appellate consideration.  The regional office should consider 
the criteria for service connection under these various 
claims and conduct any additional development that is deemed 
necessary.  Should the claim be denied, the regional office 
should provide the veteran with an analysis of the evidence 
in relation to pertinent laws and regulations, prior to 
appellate review.  

The veteran is also seeking an increased rating for pleurisy.  
The question of service connection for additional respiratory 
disability is inextricably intertwined with this claim for an 
increased rating, and the Board will defer consideration of 
this issue.  In addition, the veteran's representative has 
argued that the veteran has a retained metal fragment in his 
diaphragm, which should be considered in rating the 
disability of pleurisy or impairment of pulmonary function 
due to service-connected disability.  The regional office 
should consider these contentions.  

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The regional office should review the 
claims first raised by the veteran and 
his representative at the hearing before 
the Board in July 1999 with regard to the 
new theories for service connection for 
chronic obstructive pulmonary disease.  
The additional theories of service 
connection for chronic obstructive 
pulmonary disease as related to cigarette 
smoking, nicotine dependence, mustard gas 
exposure, and asbestos exposure should be 
considered.  The regional office should 
undertake any additional development that 
is deemed necessary, and should the claim 
be denied, provide the veteran with an 
analysis of the evidence in relation to 
pertinent laws, regulations, and 
appropriate Court decisions prior to 
appellate review.

2.  The regional office should also 
review the veteran's testimony at the 
hearing before the Board in July 1999 
relating to the claim for an increased 
rating for pleurisy, including the 
contention that such rating should take 
into account the retained fragment in the 
diaphragm, as noted by X-rays after 
service.  The regional office should then 
provide the veteran with an analysis of 
such rating decision consistent with all 
pertinent laws, regulations, and 
appropriate Court decisions. 

If either of the veteran's claims is denied, the case should 
be processed in accordance with appropriate appellate 
procedures, including the issuance of a supplemental 
statement of the case.  No action is required of the veteran 
unless and until he receives further notice.  The purpose of 
this REMAND is to provide due process, and further 
adjudication of these claims.  The Board intimates no 
opinion, either legal or factual, as to the ultimate decision 
warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 

